FILED
                           NOT FOR PUBLICATION                              DEC 17 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10446

              Plaintiff - Appellee,              D.C. No. 4:13-cr-01038-JGZ-JR-1

 v.
                                                 MEMORANDUM*
JESUS GAYL CASTRO-DELFIN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                    Argued and Submitted November 19, 2015
                            San Francisco, California

Before: NOONAN, WARDLAW, and PAEZ, Circuit Judges.

      Jesus Gayl Castro-Delfin (“Castro”) appeals his conviction and sentence for

possession with intent to distribute methamphetamine and importation of

methamphetamine. See 21 U.S.C. §§ 841, 952, 960. We have jurisdiction under

28 U.S.C. § 1291. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. Because Officer Lopez participated in the questioning of Castro, the

admission of Special Agent Monahan’s testimony about Officer Lopez’s

translations of Castro’s statements raises some hearsay concerns. However, any

error in admitting Special Agent Monahan’s testimony was harmless beyond a

reasonable doubt in light of the overwhelming evidence of Castro’s guilt. This

evidence included Castro’s statements to the Passport Control Unit, his recorded

telephone conversations from the detention center, and the sheer quantity of

methamphetamine he transported, with a total retail value of approximately $1

million. See United States v. Morales, 720 F.3d 1194, 1199 (9th Cir. 2013).

      2. The admission of Special Agent Monahan’s testimony about Officer

Lopez’s translations did not violate the Confrontation Clause because Officer

Lopez testified at trial and was available for cross-examination. See United States

v. Owens, 484 U.S. 554, 558 (1988).

      3. The district court did not abuse its discretion in assessing a two-level

sentence enhancement for Castro’s use of a “special skill.” U.S.S.G. § 3B1.3.

Castro’s experience driving large tractor-trailers and his use of this skill in

importing methamphetamine adequately support the district court’s sentence

enhancement. See United States v. Mendoza, 78 F.3d 460, 465 (9th Cir. 1996).

      AFFIRMED.


                                           -2-